DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Response to Amendment
	This office action is responsive to the amendment filed on 12/22/2021. As directed by the amendment: claim 8 has been amended.  Thus, claims 8-11 and 13-17 are presently pending in this application. 
Response to Arguments
	The Office notes applicants request for an interview; however, the request is denied because an interview at this point would not expediate prosecution. The Office has already entered and considered applicant's response, thus any supplemental responses would not be entered at this time. Applicant is invited to schedule an interview after receiving this office action and prior to filing a response.
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant argues that Oren which teaches real-time impedance measurements generated by electrodes compares to baseline measurements generated by electrodes. While this is true, what is being taught as within the final rejection mailed 10/26/2021 is a processor that is configured to compare a measurement to a baseline measurement, with the previous modifications of Edmiston, Braido, and Katz. Thus furthermore in the combination Oren would then teach wherein the processor (now modified by Oren) would be configured to compare the pressure acquired from the at least one sensor (the one sensor from Edmiston that is capable of measuring pressure; which when modified by Braido is processed as pressure data is further modified by Oren to allow a comparison between real-time measured data, the data being pressure data as taught by Braido and Edmiston, to a baseline measurement, as taught by Oren; the baseline being an initial measurement). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that the combination of Edmiston et al (US 20140364941 A1), herein referenced to as “Edmiston” in view of Braido et al (US 20160045316 A1), herein referenced to as “Braido”, Katz el al (US 20150374448 A1), herein referenced to as “Katz”, and Oren et al (US 20200000367 A1), herein referenced to as “Oren”, does not teach or render obvious the amended claim language. The examiner respectfully disagrees. Edmiston in another embodiment teaches injecting a fluid through a hub (see [0119]) while the occluder portion is in the deployed position (see Fig. 19) and the anchor portion is pivoted (see Fig. 19). As shown the device of Edmiston is placed within the LAA for deployment with the pressure sensor of Edmiston being located within the LAA as well. When combined with a variant embodiment of Edmiston includes ports for delivering a fluid into the LAA (which as taught is used to determine occlusion). This in combination with Braido, which teaches processing and storing pressure data, and Oren, which teaches taking an initial measurement from a sensor a baseline measurement, would teach prior to the fluid being injected occlusion is not determined and then as the fluid is injected to determine occlusion an initial pressure measurement is taken for a baseline pressure measurement. As such the rejection of claims 8-11 and 13-17 will be maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edmiston et al (US 20140364941 A1), herein referenced to as “Edmiston” in view of Braido et al (US 20160045316 A1), herein referenced to as “Braido”, Katz el al (US 20150374448 A1), herein referenced to as “Katz”, and Oren et al (US 20200000367 A1), herein referenced to as “Oren”.
In regards to claim 8, Edmiston discloses: A system for occlusion detection (see Figs. 1 – 20B) comprising: a sheath 102 (see Figs. 4 – 6C, [0091]) having a length (see Figs. 4 – 6C) and a sheath lumen (see [0091], a delivery catheter is configured to be inserted into the sheath) extending through the length of the sheath 102; a delivery system 100 (see Figs. 1 – 6C, [0091]) comprising: a delivery catheter 104 (see Figs. 4 – 6C, [0091]) extending between a proximal end (see [0092], a proximal end) and a distal end 110 (see Figs. 5 – 6C, [0092]); and a handle 106 (see Figs. 4 – 10B, [0091]) coupled to the proximal end of the delivery catheter 104 (see Figs. 4 – 10B, 106 is coupled to the proximal end of 104); a medical tool 20 (see Figs. 1 – 20B, [0079] and [0091]) coupled to a distal end 110 (see [0091]) of the delivery catheter 104 configured to be inserted at a target cavity within a portion of an organ of a patient, the target cavity being a left atrial appendage 5 (see [0096], the LAA), the medical tool 20 comprising: a hub 55 (see Figs. 8 – 10, [0099]) including a bore 158 (see Figs. 8 – 10, [0099]) defining an axis 74 (see Figs. 8 – 10, [0101]); an occluder portion 24 (see Figs. 1 – 20B, [0079]) coupled to the hub 54, the occluder portion 24 configured to be moved to an occluder non-deployed position (see fig. 7, [0079], non-deployed position) with the occluder portion 24 within a distal portion 22 (see Fig. 1, [0079]) of the sheath 102, and the occluder portion 24 configured to be moved to an occluder deployed position (see [0079]) upon the sheath 102 being moved proximally relative to the occluder portion 24 (see fig. 7-8); and an anchor portion 26 (see Figs. 1 – 20B, [0079]) extending between a first end 64 (see Figs. 3 – 3B, [0083] – [0084]) and a second end 66 (see Figs. 3 – 3B, [0084]), the anchor portion 26 having tines 86 (see Figs. 3 – 3B, [0087]) configured to engage tissue (see [0087], 86 is configured to engage the tissue wall), the first end 64 being coupled to the handle 106 (20 is operatively coupled to 106, and 64 is part of 20), the second end 66 being pivotably coupled to a distal end portion of the occluder portion 24 (see Fig. 3, 3B and [0090]) , wherein, upon the occluder portion 24 maintaining the occluder deployed position (see [0079] and [0084]), the-3- 6751223.1Docket No. JNJBIO-6085USNP1Serial No. 16/720,978anchor portion 26 is pivotable relative to the occluder portion 24 between an anchor non-deployed position (see [0084] and [0090]) and an anchor deployed position (see [0084] and [0090]); at least one pressure sensor 191 (see [0107]) configured to measure a pressure of the left atrial appendage (see [0107], the sensor measures pressure of the LAA); and at least one processor computer ([0107]). 
Edmiston does not explicitly disclose: directly measuring a pressure of a blood pool in the left atrial appendage while blood is being suctioned from inside the left atrial appendage; the processor configured to process the pressure measurement acquired from the at least one pressure sensor, the processor also configured to compare pressure acquired from the at least one pressure sensor to a baseline pressure measurement of a left atrial appendage to determine the presence or absence of an occlusion; wherein the medical tool is arranged for positioning at the left atrial appendage with the occluder portion maintained in the occluder deployed position and the anchor portion pivoted to the anchor deployed position such that occlusion is not established, and wherein the delivery catheter is arranged for injecting a fluid through the hub and into the left atrial appendage to establish the baseline pressure measurement.
However, Braido, in a similar field of invention teaches a medical tool 404 (see Fig. 4A), with a sensor 405a (see Fig. 4A), an anchor portion 410 (see Fig. 4A), an occluder portion 420 (see Fig. 4A), and a processor 704 (see Fig. 7, [0055] and [0057]). Braido further teaches: the processor 707 configured to process the pressure measurement acquired from the at least one pressure sensor 405a (see [0057], the processor obtains data from the sensor, in relation to the pressure and performing calculations based on this data). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of Braido and have a processor configured to process the pressure measurement acquired from the at least one pressure sensor. Motivation can be found in Braido as by processing the pressure measurement the device can notify the surgeon if further treatment or diagnosis is necessary (see [0057]).
The combination of Edmiston and Braido does not explicitly teach: directly measuring a pressure of a blood pool in the left atrial appendage while blood is being suctioned from inside the left atrial appendage; the processor also configured to compare pressure acquired from the at least one pressure sensor to a baseline pressure measurement of a left atrial appendage to determine the presence or absence of an occlusion; wherein the medical tool is arranged for positioning at the left atrial appendage with the occluder portion maintained in the occluder deployed position and the anchor portion pivoted to the anchor deployed position such that occlusion is not established, and wherein the delivery catheter is arranged for injecting a fluid through the hub and into the left atrial appendage to establish the baseline pressure measurement.
However, Katz in a similar field of invention a system of determination of contact of a catheter with cardiac tissue with a contact force sensor (see [0014], pressure is a type of contact force, there the sensor is a pressure sensor). Katz further teaches directly measuring a pressure of a blood pool (see [0023], the contact sensor measures while within the blood pool) in the left atrial appendage (which is an endocardial surface) while blood is being suctioned from inside the left atrial appendage (see [0023], the measurement occurs even as blood is removed). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Edmiston and Braido to incorporate the teachings of Katz and have a pressure sensor directly measure a pressure of a blood pool in the left atrial appendage while blood is being suctioned from inside the left atrial appendage. Motivation for such can be found in Katz as this data can be utilized to generate an image of the blood pool for the physician to be able to visualize the space (see [0051]-[0052]). 
The combination of Edmiston, Braido, and Katz does not explicitly teach: the processor also configured to compare pressure acquired from the at least one pressure sensor to a baseline pressure measurement of a left atrial appendage to determine the presence or absence of an occlusion; wherein the medical tool is arranged for positioning at the left atrial appendage with the occluder portion maintained in the occluder deployed position and the anchor portion pivoted to the anchor deployed position such that occlusion is not established, and wherein the delivery catheter is arranged for injecting a fluid through the hub and into the left atrial appendage to establish the baseline pressure measurement.
However, Oren, in a similar field of invention teaches: a processor 116 (see [0032]), a sensor (see [0030]), a handle 119 (see Fig. 1), and a sheath 122 (see Fig. 1). Oren further teaches: wherein the processor is further configured to compare a measurement (see [0056]) to a baseline measurement (see [0007] and [0056], a real-time impedance measurement is compared to a baseline impedance measurement, which is measured by an electrode patch, hence a sensor [0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Edmiston, Braido and Katz to incorporate the teachings of Oren and have the processor further configured to compare a measurement to a baseline measurement. Motivation for such can be found in Oren as the comparison to a baseline set for the natural anatomy of the body can allow the device to make comparisons between the use of the device and the natural anatomy (see [0056]). 
The combination of Edmiston, Braido, Katz and Oren further teaches: wherein the processor is further configured to compare the pressure acquired from the at least one sensor to a baseline pressure measurement (as Edmiston discloses acquiring pressure data from a pressure sensor and Braido teaches processing the pressure data, the two can be modified with Oren such that a baseline pressure measurement is measured with the sensor and then continuous monitoring compares the pressure measurements over time with the baseline). 
The language, "to determine the presence or absence of an occlusion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Edmiston, Braido, Katz, and Oren meets the structural limitations of the claim, and by comparing the baseline pressure of the LAA and the measured pressure, the presence or absence of an occlusion can be determined by the difference of the values over time. 
	The combination of Edmiston, Braido, Katz, and Oren does not explicitly teach: wherein the medical tool is arranged for positioning at the left atrial appendage with the occluder portion maintained in the occluder deployed position and the anchor portion pivoted to the anchor deployed position such that occlusion is not established, and wherein the delivery catheter is arranged for injecting a fluid through the hub and into the left atrial appendage to establish the baseline pressure measurement.
	However, a variant embodiment (Figs. 18-20) of Edmiston teaches a system for occlusion (see Figs. 18-20) with a medical tool 300, a hub 312, an anchor portion 308, an occluder portion 306, and a delivery catheter 318. This embodiment of Edmiston further teaches: wherein the medical tool 300 is arranged for positioning (see Fig. 19, 300 is positioned at the LAA) at the left atrial appendage with the occluder portion 306 maintained in the occluder deployed position (see Fig. 19, 306 is deployed in the LAA) and the anchor portion 308 pivoted to the anchor deployed position (see Fig. 19, the anchors are pivoted to be deployed in the LAA, as the barbs are within the LAA wall) such that occlusion is not established (this is done before any fluid is injected therefore occlusion is not established or proven, see [0119]), and wherein the delivery catheter 318 is arranged for injecting a fluid 304 (see [0119], 304 is injected through 318 and then through the hub 312) through the hub 312 and into the left atrial appendage (see Fig. 20, the fluid exits out of the hub and into the LAA, also see Fig. 19, arrows 332, [0119]) to establish the baseline pressure measurement.
The language, " to establish the baseline pressure measurement," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Edmiston, Braido, Katz, and Oren meets the structural limitations of the claim, and is capable of utilizing the injection of fluid into the LAA to establish a baseline pressure measurement as the pressure sensor would be operating to take pressure measurements when the fluid is injected into the LAA, which would be an initial measurement and thus the baseline measurement (see Oren, that the baseline measurement is an initial measurement). 
In regards to claim 9, the combination of Edmiston, Braido, Katz, and Oren teaches: the system of claim 8, see 103 rejection above. Edmiston further teaches: wherein the at least one sensor 191 is located on a distal portion 22 of the sheath 102 (see [0107], the sensor is included on the distal end of the sheath).
In regards to claim 10, the combination of Edmiston, Braido, Katz, and Oren teaches: the system of claim 8, see 103 rejection above. Edmiston further teaches: wherein the at least one sensor 191 is located on the distal end 110 of the delivery catheter 104 (see [0107], the sensor is included on the distal end of the delivery catheter).
Claims 11 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Edmiston in view of Braido, Katz, and Oren as applied to claim 8 above, and further in view of Schwartz et al (US 20200093991 A1), herein referenced to as “Schwartz”.
In regards to claim 11, the combination of Edmiston, Braido, Katz, and Oren teaches: the system of claim 8, see 103 rejection above. The combination of Edmiston and Braido fails to explicitly teach: wherein the at least one sensor is located on a proximal end of the delivery catheter.
However, Schwartz, in a similar field of invention teaches: a catheter 720 (see Figs. 7A – 7E), a processor computer (see [0239]), a medical tool 720 (see Figs. 7A – 7E), and a pressure sensor 719 (see Figs. 7A – 7E, [0054]). Schwarz further teaches: wherein the at least one sensor 719 is located on a proximal end of the delivery catheter 720 (see [0083], transducer 719 near the proximal end of the catheter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Edmiston, Braido, Katz, and Oren to incorporate the teachings of Schwartz and wherein the at least one sensor is located on a proximal end of the delivery catheter. Motivation for such can be found in Schwartz, as the measurement of pressure can be utilized detect and monitor pressure along the catheter’s length to avoid a buildup of pressure proximal of the medical tool (see [0040]).
In regards to claim 13, the combination of Edmiston, Braido, Katz, and Oren teaches: the system of claim 8, see 103 rejection above. The combination of Edmiston, Braido, Katz, and Oren fails to explicitly teach: wherein the processor is further configured to record measurements of pressure detected by the at least one sensor over time.
However, Schwartz teaches: wherein the processor computer is further configured to record measurements of pressure detected by the at least one sensor 719 over time (see [0197], pressure detected by the sensor is measured and recorded and analyzed with other rates). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Edmiston, Braido, Katz, and Oren to incorporate the teachings of Schwartz and have the processor configured to record measurements of pressure detected by the at least one sensor over time. Motivation for such can be found in Schwartz as, recording and storing the data allows it to be used in an algorithm to adjust variables, such the amount of occlusion (see [0197] and [0201]).
In regards to claim 14, the combination of Edmiston, Braido, Katz, Oren, and Schwartz teaches: the system of claim 13, see 103 rejection above. Edmiston does not explicitly disclose: further comprising a memory configured to store the measurements of the pressure detected by the at least one sensor over time. 
However, Braido further teaches: further comprising a memory 705 (see [0057]) configured to store data (see [0057]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edmiston to incorporate the teachings of Braido and have a system further comprising a memory configured to store data. Motivation for such can be found in Braido as a memory can store data for algorithms for the processor to utilize in order to compare the data stored by the memory in order to make a diagnosis or to determine if further treatment is necessary (see [0057]). 	
The combination of Braido and Schwartz further teaches: the memory configured to store the measurements of the pressure detected by the at least one sensor over time (the memory of Braido is configured to store data and would be capable of storing the recorded pressure data of Schwartz in the device as modified).
	In regards to claim 15, the combination of Edmiston, Braido, Katz, Oren, and Schwartz teaches: the system of claim 13, see 103 rejection above. Edmiston further discloses: further comprising a display (see [0107]) configured to display the pressure detected by the at least one sensor 191 over time.
The language, "a display configured to display the pressure detected by the at least one sensor over time," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device Edmiston meets the structural limitations of the claim, and is capable of having the display show the pressure detected by the sensor over time as the sensor is reading a pressure and the display displays data from the device (see [0107]).
In regards to claim 16, the combination of Edmiston, Braido, Katz, Oren, and Schwartz teaches: the system of claim 15, see 103 rejection above. The combination of Edmiston, Braido, and Schwartz does not teach: wherein the display (see [0107]) is further configured to display a baseline characteristic of blood side by side or on top of the pressure detected by the at least one sensor 191 over time.
However, Oren in a similar field of invention teaches: taking a baseline of a characteristic by a sensor 116 (see [0007] and [0056], a real-time impedance measurement is compared to a baseline impedance measurement, which is measured by an electrode patch, hence a sensor [0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Edmiston, Braido, Katz, and Schwartz to incorporate the teachings of Oren and have a baseline measured. Motivation for such can be found in Oren as the comparison to a baseline set for the natural anatomy of the body can allow the device to make comparisons between the use of the device and the natural anatomy (see [0056]). 
The language, "wherein the display is further configured to display a baseline characteristic of blood side by side or on top of the pressure detected by the at least one sensor over time," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Edmiston, Braido, Katz, Schwartz, and Oren meets the structural limitations of the claim, and the display is capable of showing a baseline characteristic of blood side by side or on top of the pressure detected by the at least one sensor over time. The display is designed to display characteristics of the device and the device as modified determines baseline characteristic and pressure detected by the at least one sensor over time.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Edmiston, Braido, Katz, and Oren in view of Schwartz as applied to claim 13 above, and further in view of Schiemanck et al (US 20150157326 A1), herein referenced to as “Schiemanck”.
In regards to claim 17, the combination of Edmiston, Braido, Katz, Oren, and Schwartz teaches: The system of claim 13, see 103 rejection above. The combination of Edmiston, Braido, Katz, Oren, and Schwartz does not explicitly teach: wherein the processor is further configured to determine whether an occlusion is present by how fast the pressure changes over a period of time.
However, Schiemanck in a similar field of invention teaches a processor 155 (see [0053]), and a sensor that measures pressure over time (see [0034]). Schiemanck further teaches: wherein the processor is further configured to determine whether an occlusion is present by how fast the pressure changes over a period of time (see Fig. 7, [0053] and [0056], the trend of pressure measurements are measured and the periods of occlusion are noted by fast/steep changes in pressure). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Edmiston, Braido, Katz, Oren, and Schwartz to incorporate the teachings of Schiemanck and wherein the processor is further configured to determine whether an occlusion is present by how fast the pressure changes over a period of time. Motivation for such can be found in Schiemanck as this data can be interpreted by the physician to note how blood flow might change in real-time to best determine the success of occlusion (see [0055] and [0056]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771